COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Jerry Lynn McGavitt,                         §             No. 08-17-00168-CR

                       Appellant,             §               Appeal from the

 v.                                           §              34th District Court

 The State of Texas,                          §           of El Paso County, Texas

                        State.                §             (TC# 20140D05274)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Reply Brief third motion for extension of time

within which to file the brief until October 8, 2018.      NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Justo Fernandez-Gonzalez, the Appellant’s

Attorney, prepare the Appellant’s reply brief and forward the same to this Court on or before

October 8, 2018.

       IT IS SO ORDERED this 11th day of September, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.